PER CURIAM.
This attorney-discipline proceeding is before the Court on the complaint of The Florida Bar and the report of a referee. Art. V, § 15, Fla.Const.; Fla. Bar Integr.R., art. XI, Rule 11.09.
The Bar’s complaint charges respondent with failure to represent a client in a criminal matter after agreeing to do so and accepting a fee. The referee found that respondent received a fee of $1,000 but then failed to represent the client. Soon after the payment of the fee, neither the client, *333his family, nor his friends were able to make any contact with respondent. Respondent did not attend when the client had to appear in court. Neither did he refund any of the money paid him as a fee.
The referee found that respondent violated the Code of Professional Responsibility, Disciplinary Rules 1-102(A)(6) (conduct adversely reflecting on fitness to practice law), 2-110(A)(l) (withdrawal from representation without court permission), 2-110(A)(2) (withdrawal without attending to protection of client’s interests), 2-110(A)(3) (withdrawal without refunding unearned portion of fee), 6-101(A)(3) (neglect of a legal matter entrusted to lawyer by client), 7-101(A)(2) (failure to carry out a contract of employment), and 7-101(A)(3) (conduct causing prejudice or damage to client).
The referee recommends that respondent be suspended from the practice of law for three years, that he be required to make restitution of $500 each to the client and to the Florida Bar Client Security Fund, and that he attend and complete, including successful completion of an examination, a course in legal ethics offered by a law school.
We approve and adopt the referee’s findings and recommendations. The respondent is hereby suspended under the above-stated conditions. Costs of these proceedings are assessed against respondent in the amount of $429.00.
In a separate disciplinary proceeding in 1980, we placed respondent on probation. The Florida Bar v. Page, 381 So.2d 1357 (Fla.1980). On May 5, 1981, we suspended respondent from the practice of law for failure to comply with the conditions of his probation. Pursuant to that order respondent is currently under suspension until such time as he demonstrates compliance with the terms of his probation. The suspension we order today is imposed consecutively to respondent’s current suspension. That is, the period of suspension shall commence when respondent’s current suspension terminates.
It is so ordered.
ALDERMAN, C. J., and BOYD, OVER-TON, MCDONALD and EHRLICH, JJ., concur.